DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As previously indicated, The effective filing date of the claimed invention is January 10, 2018 since both applicant’s provisional application 62/444,518 and applicant’s priority document EP 17153595 do not have adequate support for instant limitation of claim 26, “where the weight ratio of cinmethylin and the polyurea material of the shell is of from 40:1 to 100:1; and/or where the overall weight ratio of cinmethylin and the polymeric methylene diphenyl diisocyanate present in the shell in polymerized form is of from 50:1 to 150:1.”
As previously indicated, the term “polymeric methylene diphenyl diisocyanate” in instant claim 26 is interpreted by the Examiner to mean a mixture of diphenylmethane diisocyanate with various diphenylmethane diisocyanate oligomers, according to what is stated in present specification (see pg.13, lines 17-34 where applicant states that in contrast to what its name suggests, the polymeric methylene diphenyl diisocyanate is not a polymer, but a mixture of diphenylmethane diisocyanate with various diphenylmethane diisocyanate oligomers).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26, 32-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Steinbrenner et al (EP 3 112 016 A1) in view of applicant’s admitted prior art (the first paragraph under “Background of the invention” on pg.1 of present specification).
Steinbrenner teaches (claims 1 and 3) microcapsules having a core containing a benzoxazinone (of formula (I)) and a polyurea shell wherein the polyurea shell contains a polyisocyanate and a polyamine in polycondensed form.  
With respect to instant (1) polymeric methylene diphenyl diisocyanate having an average functionality in the range of 2.0 to 4.0, as preferred examples of its polyisocyanate, Steinbrenner teaches ([0015]-[0016]) commercially available LupranatTR M10, LupranatTRM20, LupranatTRM50 and LupranatTRM70, all of which (according to present specification (pg.13, lines 36-38, pg.14, lines 1-7) are instant polymeric methylene diphenyl diisocyanate (polymeric MDI or PMDI) having an average NCO functionality in the range of 2.0-4.0, preferably 2.1-3.2).  Specifically, in its working examples (see [0139]), Steinbrenner uses a polyisocyanate based on 4,4’-diphenylmethane diisocyanate (MDI) containing oligomers of high functionality and isomers, solvent-free liquid, average functionality 2.7, NCO-content 32g/100g.
With respect to instant (2) an aliphatic diamine of the formula H2N-(CH2)p-NH2, wherein p is an integer from 2 to 8, as suitable polyamines, Steinbrenner teaches ([0019]-[0021]) compounds having two or more amino groups in the molecule, where the amino groups are linked to aliphatic or aromatic moieties.  Specifically, in its working examples (see [0140]), Steinbrenner uses 1,6-hexamethylene diamine (instant aliphatic polyamine of the formula H2N-(CH2)p-NH2 (with instant “p” being 4)).
Thus, Steinbrenner teaches instant polyurea material comprising the polyaddition product of (1) polymeric methylene diphenyl diisocyanate having an average functionality in the range of 2.0 to 4.0 and (2) an aliphatic diamine of the formula H2N-(CH2)p-NH2, wherein p is an integer from 2 to 8.
With respect to instant cinmethylin, Steinbrenner teaches (claims 1 and 7) that in addition to the benzoxazinone, core of its microcapsules additionally contains at least one further active compound selected from the group of herbicides B and/or safeners C.  Among the fifteen categories of “preferred” herbicides B, Steinbrenner teaches ([0062]) “the other herbicides”, which examples include cinmethylin.  Furthermore, as evidenced by applicant’s admitted prior art (see the first paragraph under “Background of the invention” on pg.1 of present specification), cinmethylin is known in the art as a selective, pre-emergence, systemic herbicide useful for the control of annual grass weeds.  It would have been obvious to one skilled in the art to use cinmethylin (as the one further active compound and as the herbicide B) together with benzoxazinone in the core of Steinbrenner’s microcapsules with a reasonable expectation of providing a herbicide, which is highly active against unwanted harmful plants (see [0004] in Steinbrenner) as well as useful in selectively controlling annual grass weeds in pre-emergent manner.  Thus, Steinbrenner in view of applicant’s admitted prior art teaches instant cinmethylin.     
With respect to instant limitation “where the weight ratio of cinmethylin and the polyurea material of the shell is of from 40:1 to 100:1”, Steinbrenner first teaches ([0024]) that its microcapsules contain preferably at least 1.5 wt.% and up to 6 wt.% of shell, which means that the core should be present in the amount of 94-98.5 wt.%.  This gives the weight ratio of the core to the shell (polyurea) in Steinbrenner to be 15.7:1 to 65.7:1.  Since Steinbrenner teaches ([0081]-[0082]) that its core contains in particular at least 3 wt.% and up to 20 wt.% of the benzoxazinone and contains in particular at least 65 wt.% and up to 97 wt.% of the further active compound (such as cinmethylin as already discussed above), this gives the weight ratio of cinmethylin to the polyurea shell in Steinbrenner’s microcapsules to be 10.2:1 to 63.7:1 (as calculated by the Examiner).  This range overlaps with instant range of 40:1 to 100:1 for the weight ratio of cinmethylin and the polyurea material of the shell, thus rendering instant range of claim 26 prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F2.d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant limitation “where the overall weight ratio of cinmethylin and the polymeric methylene diphenyl diisocyanate present in the shell in polymerized form is from 50:1 to 150:1”, In Steinbrenner’s Example 1, 47.7 g of polyisocyanate A (4,4’-diphenylmethane diisocyanate containing oligomers of high functionality and isomers, solvent-free liquid, avg. functionality 2.7 – see [0139]) and 72 g of 25 wt.% solution of 1,6-hexamethylene diamine (which means, 72 x 0.25 = 18 g of 1,6-hexamethylene diamine) are used to form the polyurea shell.  This means that the total weight for the polyurea shell is 65.7 g, and the weight ratio of the polyisocyanate A to the polyurea shell is 47.7 / 65.7, which is 0.73.  Since, as explained above, the weight ratio of cinmethylin to the polyurea shell in Steinbrenner’s microcapsules ranges from 10.2:1 to 63.7:1, the weight ratio of cinmethylin to the polyisocyanate A (Instant polymeric methylene diphenyl diisocyanate) would range from 10.2:0.73 to 63.7:0.73, which converts to 14:1 to 87:1.  Such range overlaps with instant range of 50:1 to 150:1 for the overall weight ratio of cinmethylin and the polymeric methylene diphenyl diisocyanate (as well as instant range of 60:1 to 120:1 of claim 32), thus rendering instant range prima facie obvious (in the absence of a showing of unexpected results), In re Wertheim, supra. 
Thus, Steinbrenner in view of applicant’s admitted prior art renders obvious instant claims 26 and 32.     
With respect to instant claim 33, Steinbrenner teaches ([0025]) that the average particle size D50 of its microcapsules (determined according to ISO 13320, Particle Size Analysis-Laser Diffraction Methods, December 1st, 2009) is 0.5-100 um, preferably 1-20 um.  Thus, Steinbrenner in view of applicant’s admitted prior art renders obvious instant claims 33.
With respect to instant claims 34 and 36-38, Steinbrenner teaches (claim 10 and 12) an herbicidal composition comprising its microcapsules wherein the composition is an aqueous composition comprising an aqueous phase.  Steinbrenner teaches ([0090]) that the aqueous composition contains microcapsules in the amount of 10-70 wt.%.  Steinbrenner also teaches ([0117]) that the aqueous composition may also comprise auxiliaries such as surfactants, adhesion agents, thickeners, anti-freezing agents, colorants, tackifiers or binders.  Thus, Steinbrenner in view of applicant’s admitted prior art renders obvious instant claims 34 and 36-38.
Claims 26, 32-34 and 36-38 are rejected under 35 U.S.C. 103 as being obvious over Urch et al (US 2019/0373894 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Urch teaches (claims 20 and 28) a composition comprising (a) microcapsules having a shell and a core, wherein the core comprise cinmethylin and the shell comprises polyurea obtained by polyaddition reaction of at least one (aliphatic or aromatic) polyisocyanate and at least one (aliphatic or aromatic) polyamine (b) at least one herbicide different from cinmethylin.  Among the suitable examples for the polyisocyanate, Urch teaches ([0136]) LupranatTR M10, LupranatTRM20, LupranatTRM50 and LupranatTRM70, all of which (according to present specification (pg.13, lines 36-38, pg.14, lines 1-7) are instant polymeric methylene diphenyl diisocyanate (polymeric MDI or PMDI) having an average NCO functionality in the range of 2.0-4.0, preferably 2.1-3.2).  As preferred polyamines, Urch teaches ([0145]) hexamethylene diamine (instant aliphatic polyamine of the formula H2N-(CH2)p-NH2 (with instant “p” being 4).  It would have been obvious to one skilled in the art to use one of LupranatTR M10, LupranatTRM20, LupranatTRM50 and LupranatTRM70 as Urch’s polyisocyanate and use hexamethylene diamine as its polyamine with a reasonable expectation of success.  Thus, Urch teaches or renders obvious instant polyurea material comprising the polyaddition product of (1) polymeric methylene diphenyl diisocyanate having an average functionality in the range of 2.0 to 4.0 and (2) an aliphatic diamine of the formula H2N-(CH2)p-NH2, wherein p is an integer from 2 to 8.
With respect to instant limitation “where the weight ratio of cinmethylin and the polyurea material of the shell is of from 40:1 to 100:1”, Urch teaches ([0177]-[0178]) that the weight ratio of cinmethylin and the polymeric material (such as polyurea) comprised in the shell is from 1:1 to 80:1.  Such range overlaps with instant range of from 40:1 to 100:1, thus rendering instant range prima facie obvious. In re Wertheim, supra.
With respect to instant limitation “where the overall weight ratio of cinmethylin and the polymeric methylene diphenyl diisocyanate present in the shell in polymerized form is from 50:1 to 150:1”, Urch teaches ([0218]) that the weight ratio of cinmethylin to its polyisocyanate (such as LupranatTR M10, LupranatTRM20, LupranatTRM50 and LupranatTRM70 – instant polymeric methylene diphenyl diisocyanate) is from 2:1 to 160:1.  Such range overlaps with instant range of from 50:1 to 150:1 (or instant range from 60:1 to 120:1 as claimed in claim 32), thus rendering instant range prima facie obvious. In re Wertheim, supra.
Thus, Urch renders obvious instant claims 26 and 32. 
With respect to instant claim 33, Urch teaches (claim 30) that the average particle size d50 of the microparticles, as determined according to ISO 13320, Particle 
Size Analysis--Laser Diffraction Methods, Dec.  1, 2009, is from 0.05 to 100 m.  Thus, Urch renders obvious instant claim 33. 
With respect to instant claims 34 and 36-38, Urch teaches ([0265]) that in preparing its microcapsules, the oily phase is poured into the aqueous phase and also teaches (claim 33) that its composition is an aqueous dispersion.  Urch furthermore teaches (claim 34) that its composition further comprises at least one of surfactant, further dispersing agent, emulsifier, wetting agent, further adjuvant, solubilizer, penetration enhancer, protective colloid, adhesion agent, thickener, humectant, antifoam, antifreeze agent, stabilizer, antimicrobial agent, pigment, colorant, buffer, tackifier and/or binder.  Urch teaches (claim 32) that its composition contains the microparticles in the amount of 10-70 wt.% based on the total weight of the composition.   Thus, Urch renders obvious instant claims 34 and 36-38.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant argue that the experimental data in the previously filed Urch Declaration and present application Example Data illustrate unexpected results for the recited microcapsules.  Applicant point to Urch Declaration, in which the Capsule 1 example has a cinmethylin:shell ratio of 40:1 and a cinmethylin:isocyanate ratio of 55:1. Whereas the Capsule 2 comparative example has a cinmethylin:shell ratio of 20:1 and a cinmethylin:isocyanate ratio of 27.5:1.  Applicant then argue that the Capsule 1 (microcapsules with a weight ratio inside the claimed range) have a distinctly better herbicidal effect than Capsule 2 (microcapsules with a weight ratio outside the claimed range) as shown in Table 2.  Applicant also point to Examples 1-4 of present specification where Examples 1-4 have cinmethylin:shell ratios of 58.1:1, 62.7:1, 58.4:1, and 62.5:1, respectively, and cinmethylin:isocyanate ratios of 80:1, 88.9:1, 80.4:1, and 88.2:1, respectively.  Thus, applicant state that the Urch Declaration combined with Examples 1-4 collectively span cinmethylin:shell ratios of 40:1, 58.1:1, 58.4:1, 62.5:1, and 62.7:1 and that collective examples between the declaration and the specification span cinmethylin:isocyanate ratios of 55:1, 80:1, 80.4:1, 88.2:1, and 88.9:1.  Applicant argue that those data points are representative of the claimed ranges of 40:1 – 100:1 (for the weight ratio of cinmethylin:shell) and 50:1 – 150:1 (for the weight ratio of cynmethylin:isocyanate).  However, first of all, the examples in the Urch Declaration and Examples 1-4 in present specification should not be evaluated together because in Examples 1-4 of present specification, applicant use a biocide, which is not used in the examples of Urch Declaration.  Also, it is not clear whether the component Naphth. Sulf. used in present Examples 1-4 is the same as Wettol NT1 used in the examples of Urch Declaration.  Also, the plants tested for the examples of Urch Declaration are not the same as those plants tested in Present Examples 1-4.  Secondly, even if the examples in the Urch Declaration and Examples 1-4 of present specification were to be evaluated together, those spanning ratios for cinmethylin:shell (40:1, 58.1:1, 58.4:1, 62.5:1, and 62.7:1) are not representative of the broad range of 40:1 – 100:1 as instantly claimed, and similarly, those spanning ratios for cinmethylin:isocyanate (55:1, 80:1, 80.4:1, 88.2:1, and 88.9:1) are not representative of the broad range of 50:1 – 150:1 as instantly claimed.  In fact, applicant state in present specification (see [0061] of US-PGPUB of present application) that the specifically preferred weight ratio of cinmethylin:shell ranges from 55:1 to 65:1 (and present Examples 1-4 have the weight ratios of cinmethylin:shell that fall within such specifically preferred range)  Applicant also state in present specification (see [0062] of US-PGPUB of present application) that the specifically preferred weight ratio of cinmethylin:isocyanate ranges from 80:1 to 90:1 (and present Examples 1-4 have the weight ratios of cinmethylin:isocyanate that fall within such specifically preferred range).  See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.).  Also, applicant shows only one data point for the ratio of cinmethylin:shell (20:1) that falls outside of the claimed range and only one data point for the ratio of cinmethylin:isocyanate (27.5:1) that falls outside of the claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
	For  the reasons stated above, applicant’s argument of unexpected results of present invention is not found to be persuasive, and thus, instant 103 rejection over Steinbrenner in view of applicant’s admitted prior art still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 2, 2022